                      IN THE UNITED DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

THOMAS BURRELL, ET AL.                                              PLAINTIFFS

       VS.                                           CAUSE NO.: 4:19CV124-NBB-JMV



CONCEPT AG. LLC, ET AL.                                             DEFENDANTS

                                             ORDER

       Consistent with the discussion had today between counsel for the parties and the Court

during a telephonic status conference, the deadline for admission of counsel set by the Clerk’s

Notice [137] is extended, and all counsel currently not admitted to practice before this Court

must be admitted on or before October 21, 2019, or risk disqualification.

       SO ORDERED this 19th day of September, 2019.



                                                        /s/ Jane M. Virden
                                                        U. S. Magistrate Judge
